Case 20-10166-JTD   Doc 28   Filed 01/28/20   Page 1 of 7
Case 20-10166-JTD   Doc 28   Filed 01/28/20   Page 2 of 7
Case 20-10166-JTD   Doc 28   Filed 01/28/20   Page 3 of 7




                    EXHIBIT A
                                  Case 20-10166-JTD              Doc 28       Filed 01/28/20
Lucky's Market Parent Company, LLC, et al., - Service List to e-mail Recipients
                                                                                                 Page 4 of 7                 Served 1/27/2020

5 STAR REFRIGERATION & AIR CONDITIONING INC      BALLARD SPAHR LLP                             BALLARD SPAHR LP
ATTN: JOSEPH E MATTHEWS                          ATTN: LESLIE HEILMAN                          ATTN: LAUREL ROGLEN
JOE.MATTHEWS@5-STARREFRIGERATION.COM             HEILMANL@BALLARDSPAHR.COM                     ROGENL@BALLARDSPAHR.COM


BLUESOHO                                         BUNZL HOLDINGS, INC.                          CAITO FOODS SERVICE
ATTN: DAVE HONAN                                 ATTN: JIM MCCOOL                              ATTN: DAVE COCHRAN
DAVID.HONAN@QG.COM                               JIM.MCCOOL@BUNZLUSA.COM                       DCOCHRAN@CATOFOODS.COM


CAPTIVEAIRE SYSTEMS INC                          CARDLYTICS INC                                CHARLIES PRODUCE
ATTN: BOB LUDDY                                  ATTN: SCOTT GRIMES                            ATTN: DWAYNE WILSON
BOB.LUDDY@CAPTIVEAIRE.COM                        SGRIMES@CARDLYTICS.COM                        DWAYNEWILSON@CHARLIESPRODUCE.COM


CROSSET COMPANY LLC                              DANIA LIVE 1748, LLC                          DANIA LIVE 1748, LLC
ATTN: GREG KURKJIAN                              ATTN: GARY BAZYDLO                            ATTN: KARAN OSTERHOUT
GREG.KURKJIAN@IFCO.COM                           GBAZYDLO@KIMCOREALTY.COM                      KOSTERHOUT@KIMCOREALTY.COM


GLADES 95TH LLC                                  GLOBAL AXIOM, INC.                            GOURMET FOODS INTERNATIONAL
ATTN: BRIAN SCHMIER                              ATTN: TIM YOST                                ATTN: BRIAN SCOTT
BRIAN@SCHMIERPROPERTYGROUP.COM                   TIM.YOST@AXIOMLAW.COM                         BSCOTT@ATLANTAFOODS.COM


HARVEST MEAT COMPANY INC                         HAWKINS CONSTRUCTION                          HUSSMANN CORPORATION
ATTN: JAY LEAVY                                  ATTN: JOHN MCCAUGHERTY                        ATTN: CATHEY HAIGH
JAY@HARVESTMEAT.COM                              JMCCAUGHERTY@HAWKINSNET.COM                   CATHEY.HAIGH@HUSSMANN.COM


J RAYMOND CONSTRUCTION CORP                      JDA SOFTWARE INC                              KPS GLOBAL LLC
ATTN: TOM BORGIA                                 ATTN: GIRISH RISHI                            ATTN: MIKE EAKINS
TBORGIA@JRAY.COM                                 GIRISH.RISHI@MOTOROLA.COM                     MIKE.EAKINS@KPSGLOBAL.COM


MONZACK MERSKY MCLAUGHHLIN & BROWDER, P.A        MONZACK MERSKY MCLAUGHHLIN & BROWDER, P.A     NEELANDS USA LTD
ATTN: BRIAN J. MCLAUGHLIN                        ATTN: RACHEL B MERSKY                         ATTN: NOEL NEELANDS
BMCLAUGHLIN@MONLAW.COM                           RMERSKY@MONLAW.COM                            NOEL@NEELANDS.COM


OFFICE OF THE U.S. TRUSTEE                       PINELOCH CENTER STREET LLC                    RICHARDS, LAYTON & FINGER, P.A.
ATTN: TIMOTHY J FOX, ESQ                         ATTN: HEATHER COONS                           ATTN: BRETT M. HAYWOOD
TIMOTHY.FOX@USDOJ.GOV                            HEATHER@BLUEROCKCOMMERCIAL.COM                HAYWOOD@RLF.COM


RICHARDS, LAYTON & FINGER, P.A.                  SCHMID CONSTRUCTION                           SEASONS-4 INC
ATTN: ZACHARY I. SHAPIRO                         ATTN: JOHN SCHMID                             ATTN: LEE CHURCHILL
SHAPIRO@RLF.COM                                  JOHN@SCHMIDCONSTRUCTION.COM                   LCHURCHILL@SEASONS4.NET


SHERWOOD FOOD DISTRIBUTORS                       SNYDER CONSTRUCTION INC                       TRUNO RETAIL TECHNOLOGY SOLUTIONS
ATTN: SCOTT FOURNIER                             ATTN: JUSTIN P SNYDER                         ATTN: BRAD RALSTON
SFOURNIER@SHERWOODFOODS.COM                      JUSTIN@SNYDER-GC.COM                          BRALSTON@TRUNO.COM


UNFI                                             WEIL, GOTSHAL & MANGES LLP                    WEIL, GOTSHAL & MANGES LLP
ATTN: CHRIS TESTA                                ATTN: GARRET A FAIL                           ATTN: MOSHE A. FINK
CTESTA@UNFI.COM                                  GARRETT.FAIL@WEIL.COM                         MOSHE.FINK@WEIL.COM


                                                                                         Parties Served: 36




Page 1 of 1
Case 20-10166-JTD   Doc 28   Filed 01/28/20   Page 5 of 7




                    EXHIBIT B
                                Case 20-10166-JTD
Lucky's Market Parent Company, LLC, et al., - Overnight Mail
                                                               Doc 28        Filed 01/28/20   Page 6 of 7                Served 1/27/2020

5 STAR REFRIGERATION & AIR CONDITIONING INC        BLACK BUSINESS INVESTMENT FUND, INC         BUNZL HOLDINGS, INC.
JOSEPH E MATTHEWS                                  INEZ LONG                                   JIM MCCOOL
23091 CORTEZ BLVD                                  301 E PINE ST, STE 175                      1 CITYPLACE DR, STE 200
BROOKSVILLE FL 34601                               RE: BBIF SUBSIDIARY CDE 3, LLC              ST. LOUIS MO 63141
                                                   ORLANDO FL 32801



CAITO FOODS SERVICE                                CAPTIVEAIRE SYSTEMS INC                     CARDLYTICS INC
DAVE COCHRAN                                       BOB LUDDY                                   SCOTT GRIMES
3120 N POST RD                                     4641 PARAGON PARK RD                        675 PONCE DE LEON AVE NE, STE 6000
INDIANAPOLIS IN 46226                              RALEIGH NC 27616                            ATLANTA GA 30308




CHARLIES PRODUCE                                   CREIGHTON CONSTRUCTION MANAGEMENT           CROSSET COMPANY LLC
DWAYNE WILSON                                      M DAN CREIGHTON                             GREG KURKJIAN
4103 2ND AVE S                                     900 SW PINE ISLAND RD, STE 202              10295 TOEBBEN DR
SEATTLE WA 98134                                   CAPE CORAL FL 33991                         INDEPENDENCE KY 41051




GLOBAL AXIOM, INC.                                 GOURMET FOODS INTERNATIONAL                 HALPERNS STEAK & GARYS SEAFOOD
TIM YOST                                           BRIAN SCOTT                                 RAY HICKS
295 LAFAYETTE ST, STE 700                          255 TED TURNER DR SW                        4685 WELCOME ALL RD
NEW YORK NY 10012                                  ATLANTA GA 30303                            ATLANTA GA 30349




HARVEST MEAT COMPANY INC                           HAWKINS CONSTRUCTION                        HUSSMANN CORPORATION
JAY LEAVY                                          JOHN MCCAUGHERTY                            CATHEY HAIGH
1022 BAY MARINA DR, STE 106                        1430 L AND R INDUSTRIAL BLVD                12999 SAINT CHARLES ROCK RD
NATIONAL CITY CA 91950                             TARPON SPRINGS FL 34689                     BRIDGETON MO 63044




INTERNAL REVENUE SERVICE                           J RAYMOND CONSTRUCTION CORP                 JDA SOFTWARE INC
CENTRALIZED INSOLVENCY OPERATION                   TOM BORGIA                                  GIRISH RISHI
2970 MARKET ST                                     465 W WARREN AVE                            15059 NORTH SCOTTSDALE, STE 400
MAIL STOP 5-Q30-133                                LONGWOOD FL 32750                           SCOTTSDALE AZ 85254
PHILADELPHIA PA 19104-5016



KIMCO REALTY CORPORATION                           KIMCO REALTY CORPORATION                    KPS GLOBAL LLC
GARY BAZYDLO                                       KARAN OSTERHOUT                             MIKE EAKINS
500 N BROADWAY, STE 201                            6060 PIEDMONT ROW DR S, STE 200             4201 N BEACH ST
RE: DANIA LIVE 1748, LLC                           RE: DANIA LIVE 1748, LLC                    FORT WORTH TX 76137
JERICHO NY 11753                                   CHARLOTTE NC 28287



NEELANDS USA LTD                                   NIKKO ENTERPRISE CORPORATION                PINELOCH CENTER STREET LLC
NOEL NEELANDS                                      SARAH MYINT                                 HEATHER COONS
1775 EXECUTIVE RD, S                               13168 SANDOVAL ST                           8998 GLADIN CT
WINTER HAVEN FL 33884                              SANTE FE SPRINGS CA 90670                   ORLANDO FL 32819




QUAD/GRAPHICS, INC                                 SCHMID CONSTRUCTION                         SCHMIER PROPERTY GROUP, INC
DAVE HONAN                                         JOHN SCHMID                                 BRIAN SCHMIER
N61 W23044 HARRYS WAY                              1655 FL-50                                  2200 BUTTS RD, STE 300
RE: BLUESOHO                                       CLERMONT FL 34711                           RE: GLADES 95TH LLC
SUSSEX WI 53089                                                                                BOCA RATON FL 33431



SEASONS-4 INC                                      SHERWOOD FOOD DISTRIBUTORS                  SNYDER CONSTRUCTION INC
LEE CHURCHILL                                      SCOTT FOURNIER                              JUSTIN P SNYDER
4500 INDUSTRIAL ACCESS RD                          12499 EVERGREEN RD                          2766 11 MILE RD, STE 1
DOUGLASVILLE GA 30134                              DETROIT MI 48228-1059                       BERKLEY MI 48072




TRUNO RETAIL TECHNOLOGY SOLUTIONS                  UNFI
BRAD RALSTON                                       CHRIS TESTA
13912 FM 1730                                      313 IRON HORSE WAY
LUBBOCK TX 79424                                   PROVIDENCE RI 2908




Page 1 of 2
                                Case 20-10166-JTD
Lucky's Market Parent Company, LLC, et al., - Overnight Mail
                                                               Doc 28   Filed 01/28/20     Page 7 of 7        Served 1/27/2020

                                                                                         Parties Served: 32




Page 2 of 2
